Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann US 2017/0137112.

Regarding claim 1, Winkelmann teaches an aircraft assembly comprising: 
a wing tip device (6 figure 1a) connected to a wing tip (4 figure 1a) by a first connector, a second connector and a third connector (see below), the wing tip device comprising a front device spar (18) and a rear device spar (20) , wherein: 
the first connector is associated with the rear device spar (52/48), 
the second connector is spaced apart, in a chordwise direction, forward of the first connector (50/46), 
the third connector is spaced apart of the first connector (40), and 
the third connector comprises a spigot mounting formation (as described in paragraph 0041);

	However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such orientation of a third connector, in order to enhance the connection between the wing tip and wing tip device; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention; and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 2, Winkelmann teaches the aircraft assembly of claim 1, wherein the second connector is associated with the front device spar (as previously described).

Regarding claim 3, Winkelmann teaches the aircraft assembly of claim 1, 
wherein the wing tip comprises a wing trailing edge, and the wing tip device comprises a device trailing edge (as inherently shown in figure 1a) and 
the third connector is configured to connect the device trailing edge with the wing trailing edge (as rendered obvious in the claim 1 rejection above).

Regarding claim 4, Winkelmann teaches the aircraft assembly of claim 1, wherein the wing tip device comprises a closing rib located at least aft of the rear device spar (22), wherein the spigot mounting formation is associated with the closing rib (as previously described in the claim 1 rejection above where the first/second connector spigots are shown associated with the closing rib in figure 1a).

Regarding claim 5, Winkelmann teaches the aircraft assembly of claim 1, wherein the wing tip comprises a forward wing spar and a rearward wing spar (8 and 10), wherein the first connector is associated with the rearward wing spar (as shown in figure 1a).



Regarding claim 7, Winkelmann teaches the aircraft assembly of claim 1, wherein the spigot mounting formation comprises a spigot associated with the wing tip device or the wing tip, and a spigot retainer associated with the other of the wing tip device or the wing tip for receiving the spigot in a male/female connection (as described in paragraph 0041).

Regarding claim 8, Winkelmann teaches the aircraft assembly of claim 7, but does not teach wherein the spigot retainer comprises an elongate retainer slot extending in the chordwise direction.
Winkelmann; however, does teach the elongate retainer slots extending in a spanwise direction (figure 1a). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide alternate orientations of the slots, in order to accommodate various assembly preferences; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Winkelmann teaches the aircraft assembly of claim 8, wherein a height of the retainer slot is configured to substantially conform with a diameter of the spigot in a direction perpendicular to the chordwise direction (as inherently previously shown/described).

Regarding claim 10, Winkelmann teaches the aircraft assembly of claim 1, wherein the first connector comprises a first spigot mounting formation, and the second connector comprises a second spigot mounting formation, wherein the spigot mounting formation is a third spigot mounting formation (as previously described).



Regarding claim 12, Winkelmann teaches the aircraft assembly of claim 1, but does not specify in which, when the wing tip device is brought into engagement with the wing tip, the first connector is configured to move into an engaged condition prior to the second connector moving into an engaged condition.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to connect the wing tip device in such a manner, in order to accommodate assembly preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 13, Winkelmann teaches the aircraft assembly of claim 1, but does not specify in which, when the wing tip device is brought into engagement with the wing tip, the second connector is configured to move into an engaged condition prior to the third connector moving into an engaged condition.
However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to connect the wing tip device in such a manner, in order to accommodate assembly preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 

Regarding claim 14, Winkelmann teaches the aircraft assembly of claim 11, in which the first spigot retainer comprises a first retainer hole and wherein the dimensions of the first retainer hole are configured to substantially conform with a diameter of the first spigot in both directions parallel to and perpendicular to the chordwise direction (as inherently previously described).

Regarding claim 16, Winkelmann teaches the aircraft assembly of claim 1, wherein the wing tip comprises a wing skin, and the wing tip device comprises a wing tip device skin (inherent to those with ordinary skill in the art), but does not specify and the aircraft assembly comprises a butt-strap between the wing skin and the wing tip device skin.
However, butt-straps are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such straps, in order to enhance the stability of the connection of elements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 17, Winkelmann teaches the aircraft assembly of claim 16, but does not specify wherein the or each butt-strap is disposed only at or forward of the first connector.
However again, butt-straps are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such straps in such orientations, in order to enhance the stability of the connection of elements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding claim 19, Winkelmann teaches the wing tip device according to claim 18, comprising a wing tip device trailing edge, wherein the third spigot is associated with the wing tip device trailing edge (see previous rejections).

Regarding claim 20, Winkelmann teaches a method of assembling a wing tip device and a wing tip of a wing, the method comprising: locating the wing tip device relative to the wing tip, engaging a first spigot associated with a rear device spar and one of the wing tip device or the wing tip with a first spigot retainer associated with the other of the wing tip device or the wing tip, subsequently, engaging a second spigot spaced apart, in a chordwise direction, forward of the first spigot and associated with one of the wing tip device or the wing tip with a second spigot retainer associated with the other of the wing tip device or the wing tip, and subsequently, engaging a third spigot spaced apart, in a chordwise direction, rearward of the first spigot and associated with one of the wing tip device or the wing tip with a third spigot retainer associated with the other of the wing tip device or the wing tip (see previous rejections; where if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or made obvious by the prior art device).

Regarding claim 21, Winkelmann teaches the aircraft assembly of claim 1, wherein the wing tip device comprises an upper device cover and a lower device cover and the wing tip comprises a wing upper cover and a wing lower cover, wherein the upper device cover is fixed to the wing upper cover and the lower device cover is fixed to the wing lower cover (where such skin elements are extremely inherent to those with ordinary skill in the art).

Regarding claim 22, Winkelmann teaches the aircraft assembly of claim 8, but does not specify wherein the retainer slot has a length extending in the chordwise direction, and the length of the retainer slot is greater than a diameter of the spigot such that the spigot is unable to react to a side force in the chordwise direction within limits of the length of the retainer slot.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the slot at any various shapes, in order to accommodate various sized/shaped spigots and their material deformations, since accommodations are well known in the art; and it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate in a new/unknown manner, the claimed device is not patentably distinct from the prior art device.

Regarding claim 23, Winkelmann teaches the aircraft assembly of claim 1, wherein the third connector spigot mounting formation constrains movement of the wing tip device aft of the rear device spar, such that relative flexing between the wing towards the trailing edge of the wing is restricted (as made obvious in the claim 1 rejection above, where these recitations merely recite inherent functions of connectors in general, etc).

Regarding claim 24, Winkelmann teaches the aircraft assembly of claim 1, wherein the third connector spigot mounting formation aids rigidity of the wing tip device in a thickness direction (as made obvious in the claim 1 rejection above, where these recitations merely recite inherent functions of connectors in general, etc).

Allowable Subject Matter
Claims 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art fails to disclose or make obvious the combination of limitations 25, 15, 11, 10, and 1; particularly how the elongate axes of the spigots are at an offset angle relative to the spanwise axis at the juncture of the wing tip and wing tip device, etc.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the rejection of claim 1 are not convincing because the test for obviousness is not whether the features may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Winkelmann clearly teaches the use of multiple connectors; therefore, the mere duplication/rearrangement of known parts is obvious, as described in the above/previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644